SKOPIL, Circuit Judge,
concurring:
I agree that we must remand to allow the district court to balance the four factors listed in Church of Scientology v. United States Postal Serv., 700 F.2d 486, 492 (9th Cir.1983). The court erred in failing to consider all of the factors. See id. Nevertheless, I respectfully disagree with the majority’s decision to hold the Army to the case law it argued below and its conclusion that the Army lacked a reasonable basis in law for arguing that Exemption (6) applied.
The majority binds the government on appeal to the case law it argued in district court. The quality of advocacy, not the reasonableness of the government’s position, becomes the critical factor. To be sure, quality of advocacy and reasonableness are not wholly distinct inquiries; the government may not act in bad faith. Yet they surely are not congruent either. While I would take into account the government’s failure to argue helpful authority, I would not give that failure dis-positive weight. Reasonableness is an objective, not a subjective, test.
In holding the government to the case law it argued below, the majority blurs an initial request for information with a later request for fees. There is a presumption in favor of disclosure under Exemption (6). American Fed’n of Gov’t Employees, Local 1345 v. FLEA, 798 F.2d 1860, 1866 (D.C.Cir.1986). There is not a presumption in favor of fees. Aviation Data Serv. v. FAA, 687 F.2d 1819, 1821 (10th Cir.1982); Chamberlain v. Kurtz, 689 F.2d 827, 842 (6th Cir.), cert. denied, 444 U.S. 842, 100 S.Ct. 82, 62 L.Ed.2d 64 (1979). The plaintiff bears the burden of showing an entitlement to fees. Ginter v. IRS, 648 F.2d 469, 471 (8th Cir.1981) (per curiam). The government’s failure to establish an exemption will result in disclosure. That failure, however, should not then inexorably lead to a finding of unreasonableness. The *1465fee award is not automatic. Church of Scientology, 700 F.2d at 492.
An examination of ease law beyond the lone authority argued below shows that the Army could have made a forceful argument for non-disclosure. At the outset, I note that this court has recognized a privacy interest in names and addresses but has left unclear the extent of the interest. See Minnis v. United States Dep’t of Agric., 737 F.2d 784, 787 (9th Cir.1984), cert. denied, 471 U.S. 1053, 105 S.Ct. 2112, 85 L.Ed.2d 477 (1985). In Minnis, the district court found that releasing a list of names and addresses entailed no more than a minimal invasion of privacy. Id. at 786. We disagreed, finding “more than a minimal privacy interest” at stake. Id. at 787.
Courts elsewhere have taken a more decided view. The circuits conflict over the weight of the privacy interest in names and addresses. See National Ass’n of Retired Fed. Employees v. Horner, 633 F.Supp. 1241, 1243 (D.D.C.1986). Some courts have tended to minimize the privacy interest in names and addresses. See American Fed’n of Gov’t Employees, Local 1760 v. FLRA, 786 F.2d 554, 556 (2d Cir.1986) (“the privacy interest of the average employee in his address is not particularly compelling”); Getman v. NLRB, 450 F.2d 670, 675 (D.C.Cir.1971) (disclosure of names and addresses invades privacy interest “to a very minimal degree”); Horner, 633 F.Supp. at 1243 (“only a slight privacy interest” in names and addresses).
Other courts have stressed the privacy interest and found disclosure clearly unwarranted under Exemption (6). See Heights Community Congress v. Veterans Admin., 732 F.2d 526, 529 (6th Cir.) (“an important privacy interest in ... addresses”), cert. denied, 469 U.S. 1034, 105 S.Ct. 506, 83 L.Ed.2d 398 (1984); American Fed’n of Gov’t Employees, Local 1923 v. United States Dep’t of Health and Human Servs., 712 F.2d 931, 932 (4th Cir.1983) (“employees have a strong privacy interest in their home addresses”); Wine Hobby USA, Inc. v. IRS, 502 F.2d 133, 136-37 (3d Cir.1974) (“there are few things which pertain to an individual in which his privacy has traditionally been more respected than his own home”); DiPersia v. United States R.R. Retirement Bd., 638 F.Supp. 485, 489 (D.Conn.1986) (“There is little doubt that a substantial privacy interest exists in a list of names and addresses.”).1
Not only do the circuits conflict, but the cases relied upon by the Union were distinguishable. The Union asked for information which included social security numbers and tax information. That request went beyond the request in International Bhd. of Elec. Workers, Local 41 v. HUD, 593 F.Supp. 542 (D.D.C.1984), aff'd, 763 F.2d 435 (D.C.Cir.1985). In HUD, the union asked for copies of certified payroll reports which showed names, employee classifications, wage rates and fringe benefits, but which blocked out social security numbers. 593 F.Supp. at 543. In Van Bourg, Allen, Weinberg & Roger v. NLRB, 728 F.2d 1270 (9th Cir.1984), the NLRB released names and addresses but the information was readily available to the parties to a representation election. Id. at 1274; see also Minnis, 737 F.2d at 788 (emphasizing that distinction).
*1466Regardless of whether the Army should have disclosed names and addresses, it probably acted reasonably in refusing to disclose the social security numbers, see Swisher v. Department of Air Force, 495 F.Supp. 337, 340 (W.D.Mo.1980) (social security numbers exempt from disclosure), aff'd, 660 F.2d 369 (8th Cir.1981), and tax information in the payroll records, see Long v. IRS, 825 F.2d 225, 227 (9th Cir.1987) (tax information not disclosable if disclosure creates a significant risk of indirect identification). Disclosure of such information often implicates a substantial privacy interest.
I believe the Army had a reasonable argument.2 I do not know how one could find otherwise where there is a conflict among the circuits, where there is no directly controlling authority from this court or any other court, and where the government may have acted reasonably in withholding some information. Courts have found reasonableness with less under other exemptions. See Crooker v. United States Parole Comm’n, 776 F.2d 366, 369 (1st Cir.1985) (government’s original withholding found reasonable because of “a then existing conflict among the circuits”); Fenster v. Brown, 617 F.2d 740, 744 (D.C.Cir.1979) (law “a matter of genuine uncertainty”). The district court did not err in finding reasonableness.

. Courts have considered whether names and addresses should be disclosed in a wide variety of circumstances. Employee union authorization cards may not be disclosed to employers. See Madeira Nursing Center, Inc. v. NLRB, 615 F.2d 728, 731 (6th Cir.1980); Pacific Molasses Co. v. NLRB, 577 F.2d 1172, 1183 (5th Cir.1978); Committee on Masonic Homes of R.W. Grand Lodge v. NLRB, 556 F.2d 214, 221 (3d Cir.1977). Commercial interest weighs against disclosure. See Minnis, 737 F.2d at 787; Wine Hobby, 502 F.2d at 137. Courts hesitate to require disclosure if it will cause stigma or embarrassment. See Air Force v. Rose, 425 U.S. 352, 381, 96 S.Ct. 1592, 1608, 48 L.Ed.2d 11 (1976) (files of disciplined cadets released if deletion of identifying references sufficient to protect cadets’ privacy interests); Harbolt v. Department of State, 616 F.2d 772, 775-76 (5th Cir.1980) (non-disclosure of names and addresses of United States citizens imprisoned abroad), cert. denied, 449 U.S. 856, 101 S.Ct. 154, 66 L.Ed.2d 71 (1980). Cf. Core v. United States Postal Serv., 730 F.2d 946, 948-49 (4th Cir.1984) (disclosure of information about successful, but not unsuccessful, applicants); Kurzon v. Department of Health and Human Servs., 649 F.2d 65, 68 (1st Cir.1981) (no threat of stigma to disclose names and addresses of applicants rejected for National Cancer Institute research grants).


. FOIA's legislative history indicates that Congress thought that fees should not be awarded when the government had "a colorable basis” for withholding information. Church of Scientology, 700 F.2d at 492 n. 6 (quoting S.Rep. No. 93-854, 93rd Cong. 2nd Sess. 19 (1974)). See also Miller v. United States Dep't of State, 779 F.2d 1378, 1390 (8th Cir.1985) (colorably reasonable legal basis); Aviation Data Serv., 687 F.2d at 1323 (reasonable or colorable basis); LaSalle Extension Univ. v. F.T.C., 627 F.2d 481, 484, 486 (D.C.Cir.\1980) (reasonable or colorable basis).